 



Exhibit 10.5
SEVENTH AMENDMENT TO OFFICE LEASE AGREEMENT
     THIS SEVENTH AMENDMENT TO OFFICE LEASE AGREEMENT (this “Seventh Amendment”)
is made and entered into the ___day of October, 2005 (the “Effective Date”)
between HYATT PLAZA LIMITED PARTNERSHIP, a Virginia limited partnership
(“Landlord”), and XYBERNAUT CORPORATION, a Delaware corporation, formerly known
as Computer Products and Services, Inc. (“Tenant”), with reference to the
following:
RECITALS
     A. Pursuant to the terms of that certain Office Lease Agreement dated
November 1, 1994 (the “Original Lease”), as amended by (i) that certain First
Amendment to Office Lease Agreement dated July 1, 1997 (the “First Amendment”);
(ii) that certain Second Amendment to Office Lease Agreement dated April 30,
1998 (the “Second Amendment”); (iii) that certain Third Amendment to Office
Lease Agreement dated July 28, 1998 (the “Third Amendment”); (iv) that certain
Fourth Amendment to Office Lease Agreement dated December 13, 2001 (the “Fourth
Amendment”); (v) that certain Fifth Amendment to Office Lease Agreement dated
August 18, 2003 (the “Fifth Amendment”); and (vi) that certain Sixth Amendment
to Office Lease Agreement March 16, 2005 (the “Sixth Amendment”) (the Original
Lease, First Amendment, Second Amendment, Third Amendment, Fourth Amendment,
Fifth Amendment and Sixth Amendment and this Seventh Amendment are hereinafter
collectively referred to as the “Lease”), by and between Landlord and Tenant,
Landlord has leased to Tenant certain premises located at 12701 Fair Lakes
Circle, Fairfax, Virginia 22033, as more particularly described in the Lease;
and
     B. Tenant desires to consolidate its entire operations to Suite 550 and to
vacate the remaining leased premises; and
     C. Landlord and Tenant have agreed to amend certain terms and provisions of
the Lease as provide herein, subject to approval by the United States Bankruptcy
Court for the Eastern District of Virginia.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:

  1.   All capitalized terms used in this Seventh Amendment shall, unless
specifically defined herein, have the same meaning and definition as used in the
Lease.     2.   On or before October 31, 2005 Tenant shall vacate its leased
premises on the first floor of the Building and which is known as Suite 160 and
Suite 155 (the “Surrendered Space”). On the later of October 31, 2005 or the

 



--------------------------------------------------------------------------------



 



      date Tenant actually vacates the Surrendered Space to Landlord in
accordance with the Lease, the Lease shall terminate as to the Surrendered
Space. Time is of the essence.     3.   Tenant shall continue to lease from
Landlord 11,305 square feet of the Fifth Floor and which is known as Suite 550
(the “Assumed Space”). Tenant agrees to accept the Assumed Space in its “as is”
and “where is” condition and Landlord shall have no obligation to make any
improvements or modifications whatsoever to such premises or to the Building.  
  4.   Tenant’s Base Rent for the Assumed Space during the remainder of the Term
shall be $25,671.77 per month, which amount is based on $27.25 per square foot
of Rentable Area comprising the Assumed Space. Tenant shall continue to pay
Additional Rent for the Assumed Space in accordance with the Lease.     5.   The
Expiration Date of the Lease shall remain January 31, 2006 (“Lease Expiration
Date”) as set forth in the Sixth Amendment. Tenant shall vacate the Assumed
Space in accordance with the Lease no later than the Lease Expiration Date.    
6.   Except as expressly modified by this Seventh Amendment, the Lease remains
unchanged and in full force and effect.

     IN WITNESS HEREOF, Landlord and Tenant have executed this Seventh Amendment
as of the day and year first above written.

                  LANDLORD:
 
                HYATT PLAZA LIMITED PARTNERSHIP, a Virginia
limited partnership
 
                By:   FAIR LAKES HYATT LIMITED PARTNERSHIP, a
Virginia limited partnership, its general
partner
 
           
 
      By:   Fair Lakes of Virginia, Inc., a Virginia corporation, its general
partner
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

2



--------------------------------------------------------------------------------



 



                  TENANT:
 
                XYBERNAUT CORPORATION, formerly known as Computer Products and
Services, Inc., a Delaware corporation
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

3